SCHWAB, C.J.
Plaintiff brought an action against defendant, an attorney, alleging that he was negligent in his representation of plaintiff with respect to the incorporation of plaintiff’s business. Defendant moved for a summary judgment on the basis that plaintiff’s claim was barred by the statute of limitations. Plaintiff appeals from an order granting the motion and entering judgment for defendant. We affirm.
It is agreed that the two-year statute of limitations applies and that the plaintiff filed his complaint on August 26, 1977. Plaintiff testified by deposition that by March of 1975 the damage caused by the defendant’s alleged negligence was largely done, that he was aware of the damage at that time, and that by July of 1975 he knew that the defendant did not propose to go ahead with the incorporation of plaintiff’s business.
The trial court correctly resolved the issue. Davis v. Bostick, 282 Or 667, 580 P2d 544 (1978); U S. Nat'l Bank v. Davies, 274 Or 663, 548 P2d 966 (1976); Frohs v. Greene, 253 Or 1, 452 P2d 564 (1969).
Affirmed.